Citation Nr: 0819986	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Horner's syndrome.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active service from December 1964 to April 
1981.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in which the RO granted entitlement to 38 U.S.C.A. § 
1151 compensation benefits for Horner's syndrome and assigned 
a noncompensable disability rating, effective August 20, 
2002.  In July 2004 the RO granted a 10 percent disability 
rating for Horner's syndrome, effective August 20, 2002.

In August 2007, the Board denied an initial disability rating 
in excess of 10 percent for Horner's syndrome.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2008, the Court 
issued an order granting a motion to remand, vacating the 
August 2007 Board decision and remanding the matter to the 
Board.


FINDING OF FACT

The veteran's Horner's syndrome is characterized by 
anhydrosis, slight ptosis, and right eye irritation; symptoms 
that are reflective of no more than moderate, incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for Horner's syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 38 C.F.R. § 4.124a, Diagnostic Code 8299-8207 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This appeal arises from an initial grant of 
service connection, which assigned the initial disability 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  The Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question for the disability at 
issue. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran contends that his Horner's syndrome is more 
severely disabling than the currently assigned 10 percent 
disability rating indicates.  38 U.S.C.A. § 1151 compensation 
benefits for Horner's syndrome were established by May 2003 
rating decision.  A noncompensable disability rating was 
assigned, effective August 20, 2002.  In July 2004 the RO 
increased the veteran's noncompensable disability rating to 
10 percent disabling, effective August 20, 2002.

The veteran's Horner's syndrome is evaluated pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8299-8207.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8207, 
pertaining to paralysis of the seventh (facial) cranial 
nerve, incomplete, moderate paralysis warrants an evaluation 
of 10 percent.  Incomplete, severe paralysis warrants an 
evaluation of 20 percent. Complete paralysis warrants an 
evaluation of 30 percent.  A Note to Diagnostic Code 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles.  When the involvement is 
wholly sensory, the rating is to be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that the veteran's Horner's syndrome is 
manifested by slight ptosis of the right eye.  When the pupil 
is wholly obscured, unilateral ptosis is rated as equivalent 
to vision of 5/200.  When the pupil is one-half or more 
obscured, it is rated as equivalent to 20/100.  38 C.F.R. § 
4.84a, Diagnostic Code 6019.  The applicable diagnostic code 
and rating for central visual acuity incorporates the visual 
acuity of the unaffected eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6071 to 6074, 6078, 6079.  The best distance vision 
obtainable after best correction by glasses will be the basis 
for the rating.  38 C.F.R. § 4.75.

The veteran underwent an anterior C5-6 diskectomy and fusion 
in August 2002 to correct severe right arm pain and weakness.  
In September 2002 the veteran reported he was not perspiring 
on the right side of his face.  He also noted that his right 
eye did not open as widely as the left.  The veteran also 
stated that he was experiencing blurred vision in the right 
eye.  He denied other neurological symptoms.  On examination, 
the right side of the veteran's face was dry compared to the 
left side.  Partial ptosis, or drooping, of the right eye was 
noted.  The veteran's physician diagnosed Horner's syndrome.

October 2002 VA treatment records reflect continued 
complaints of right-sided anhydrosis, as well as blurred 
vision.  On examination, his pupillary movements were normal 
and his pupils were equal and symmetric.  Although the 
veteran complained of blurry vision, his visual fields were 
good and he was able to read a card at a close distance.  His 
physician concluded his ptosis had resolved.

February 2003 VA treatment records indicate the veteran 
continued to experience slight ptosis and right-sided 
anhydrosis.  His physician noted that the veteran was doing 
extremely well neurologically.  The veteran's Horner's 
syndrome was stable in March 2003, with decreased sweating on 
his right face and neck.  The veteran's right eye irritation 
was soothed by eye drops.  On examination, his extraocular 
muscles were intact without nystagmus.  His face was 
symmetric with normal strength and sensation and his tongue 
and palate were midline.  The veteran's hearing was intact.

May 2003 VA ophthalmology records indicate the veteran's 
lids, lacrima, and lashes were within normal limits with no 
ptosis on examination.  His physician noted that right-sided 
anhydrosis was the only remaining manifestation of Horner's 
syndrome. In August 2003 the veteran's physician concluded 
the decreased vision in his right eye was caused by the 
progression of his cataract.  November 2003 VA treatment 
records indicate the veteran's Horner's syndrome was stable.  
In March 2004, the veteran's extraocular muscles were intact 
without nystagmus.  His face was symmetric with normal 
strength and sensation.  His tongue and palate were midline. 
His hearing was intact.  The veteran's physician concluded 
his Horner's syndrome was stable.  He recommended the veteran 
continue to use his eye drops.

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 10 percent for 
Horner's syndrome.  Although the veteran's Horner's syndrome 
is evaluated as paralysis of the seventh cranial nerve, his 
neurological symptoms are mild.  In this regard, his face is 
symmetric with normal strength and sensation.  The 
manifestations of the veteran's Horner's syndrome are 
primarily slight ptosis, anhydrosis, and irritated right eye 
which requires the use of eye drops.  In addition, the Board 
notes that the veteran does not warrant an increased 
evaluation under the diagnostic codes for the eyes.  The 
slight ptosis and irritated eye noted on examination do not 
result in decreased vision.  On the contrary, August 2003 
medical records indicate the veteran's blurred vision is 
attributed to progression of his cataract.  The Board 
concludes that the present manifestations of the veteran's 
Horner's syndrome involve no more than incomplete, moderate 
paralysis of the seventh cranial nerve.

The Board concludes, therefore, that the criteria for a 
disability rating in excess of 10 percent for Horner's 
syndrome are not met.  Further, the evidence does not reveal 
manifestations of Horner's syndrome warranting a rating 
higher than already granted for a specific period or "staged 
rating" at any time since the effective date of the claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order. The Board does not have the authority to assign, 
in the first instance, a higher rating on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), and given the 
circumstances of this case, there is no basis to refer this 
matter to the designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application to the regular 
schedular rating standards.

There is no evidence that the veteran's Horner's syndrome has 
resulted in frequent hospitalizations.  The veteran is 
unemployed due to nonservice-connected disabilities present 
before the onset of Horner's syndrome; it is not contended or 
shown that the Horner's syndrome markedly interferes with the 
veteran's employment.  In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's Horner's 
syndrome alone does not place him in a position different 
from other veterans with a 10 percent rating.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2003 notice letter described the evidence 
necessary to file a claim for benefits under 38 U.S.C.A. 
§ 1151, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim was received by VA.  As for the increased initial 
evaluation, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  In August 2003, the veteran was provided notice 
concerning his claim for an increased evaluation for Horner's 
syndrome.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to the Horner's syndrome.  The veteran 
was later provided with information concerning relevant 
diagnostic codes and their application, and made statements, 
through his representative, indicating actual knowledge of 
what would be required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
examination, VA treatment records, and private medical 
records. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for Horner's syndrome is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


